Citation Nr: 1612352	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-12 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service in the United States Army from December 1983 to June 1990.  Only that period of service from which he was honorably discharged, between December 1983 until August 1987, is considered to be qualifying service for VA benefits purposes.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for both a left leg disorder and residuals of a TBI.  The Veteran appealed the denials of service connection in this decision, and the matters are now before the Board.
 
The issue of service connection for a left leg disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a letter received on September 2, 2015, the Veteran withdrew his appeals on the issue of entitlement to service connection for residuals of a TBI.  There are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the issue of entitlement to service connection for residuals of a TBI.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2015).  In a September 2015 letter to VA, the Veteran - through his representative - indicated that he was withdrawing his appeals regarding entitlement to service connection for residuals of a TBI.

As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration on this particular matter.  Accordingly, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.


ORDER

The appeal for service connection for residuals of a TBI is dismissed.


REMAND

The Veteran is seeking service connection for a left leg disorder, manifest by pain.  In February 2010 and March 2012 VA attempted to provide examinations of the leg, specifically to determine whether the claimed symptoms were related to any underlying diagnosed disorder.  The Veteran failed to report to these examinations.

Since that time, both the Veteran and his representative have asserted that he was unable to attend the scheduled examinations due to conflicts with employment obligations.  Specifically, in August 2015, he stated that "due to my employment, I travel often around the country.  During the prior C&P examination appointments, I was not in the state of Florida.  I called the VA to notify them I could not make the appointments.  But, I was not given new appointment dates for the C&P examination in conjunction with my work schedule so I can attend while in South Florida."

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655  (2015); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

The Board finds that the Veteran has shown good cause for failing to report to prior scheduled VA examinations, and that a new examination should be scheduled.  The Veteran is reminded, however, that VA's duty to assist in developing the facts and evidence pertinent to a his claim - including the provision of a VA examination - is not a one-way street, and it is his responsibility to work with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of the left leg.  The examiner is to identify the Veteran's reported symptoms, and state whether any are attributable to a diagnosis or underlying pathology.  For each diagnosis or underlying pathology identified, state whether it is at least as likely as not related to the period of service between December 1983 and August 1987, to include any findings shown on a September 1986 x-ray and complaints of pain in December 1986.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


